 
TAX SHARING AGREEMENT


THIS TAX SHARING AGREEMENT (the “Agreement”), effective as of October 1, 2011
(the “Effective Date”), is entered into between JUBILANT LIFE SCIENCES HOLDINGS,
INC., a Delaware corporation (“Parent”), and CADISTA HOLDINGS, INC., a Delaware
corporation, (“Subsidiary”).
 
R E C I T A L S


A.           Parent is the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), that has elected to file consolidated federal
income tax returns, and Subsidiary is a member of such group.


B.           Parent and Subsidiary desire to set forth in the Agreement their
agreement as to certain matters relating to the inclusion of the Subsidiary
Consolidated Group in the Parent Consolidated Group, including the allocation of
tax liabilities for years in which Subsidiary is so included, and certain other
matters relating to taxes.


The parties agree as follows:


1.           DEFINITIONS.


“Adjustment” shall have the meaning set forth in Section 8 of this Agreement.


“Agreement Year” shall have the meaning set forth in Section 2 of this
Agreement.


“Parent” shall have the meaning set forth in the Preamble to this Agreement.


“Parent Consolidated Group” shall mean any affiliated group of corporations
electing to file consolidated federal income tax returns of which Parent is a
member.


“Parent Consolidated Return” shall have the meaning set forth in Section 2 of
this Agreement.


“Code” shall have the meaning set forth in the Recitals.


“Determination” shall mean a settlement, compromise, or other agreement with the
IRS or the relevant state, local or foreign taxing authority, whether contained
in an Internal Revenue Service Form 870 or other comparable form, or otherwise,
or such procedurally later event, such as a closing agreement with the IRS or
the relevant state, local or foreign taxing authority, an agreement contained in
an IRS Form 870-D or other comparable form, an agreement that constitutes a
determination under Section 1313(a)(4) of the Code, a deficiency notice with
respect to which the period for filing a petition with the Tax Court or the
relevant state, local or foreign tribunal has expired or a decision of any court
of competent jurisdiction that is not subject to appeal or as to which the time
for appeal has expired.


 
 

--------------------------------------------------------------------------------

 
 
2
 
 
“Estimated Tax Payments” shall have the meaning set forth in Section 4 of this
Agreement.


“IRS” shall mean the Internal Revenue Service.


“Group” shall mean either the Parent Group or the Subsidiary Consolidated Group.


“Parent Group” shall mean the affiliated group of corporations (including any
predecessors and successors thereto) within the meaning of Section 1504(a) of
the Code, of which Parent is the common parent, excluding any corporation that
is a member of the Subsidiary Consolidated Group.


“Post-Consolidation Year” shall have the meaning set forth in Section 5 of this
Agreement.


“Pro Forma Subsidiary Return” shall have the meaning set forth in Section 3 of
this Agreement.


“Records” shall have the meaning set forth in Section 8 of this Agreement.


“Regulations” shall mean the Treasury regulations promulgated under the Code.


“Subsidiary” shall have the meaning set forth in the Preamble to this Agreement.


“Subsidiary Consolidated Group” shall mean Subsidiary or Subsidiary and the
affiliated group of corporations (including any predecessors and successors
thereto) within the meaning of Section 1504(a) of the Code, of which Subsidiary
would be the common parent if it were not included in the Parent Consolidated
Group.


“Subsidiary Return Items” shall have the meaning set forth in Section 8 of this
Agreement.


“Subsidiary Tax Package” shall have the meaning set forth in Section 7 of this
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
3
 
 
2.           FILING OF CONSOLIDATED RETURNS AND PAYMENT OF CONSOLIDATED TAX
LIABILITY


For all taxable years in which Parent files consolidated federal income tax
returns (any such return of the Parent Consolidated Group for any taxable year,
a “Parent Consolidated Return”) and is entitled to include the Subsidiary
Consolidated Group in such returns under Sections 1501-1504, or successor
provisions, of the Code, Parent shall include the Subsidiary Consolidated Group
in the consolidated federal income tax returns it files as the common parent
corporation of the Parent Consolidated Group.  Parent, Subsidiary, and the other
members of the Parent Consolidated Group shall file any and all consents,
elections or other documents and take any other actions necessary or appropriate
to effect the filing of such federal income tax returns.  For all taxable years
in which the Subsidiary Consolidated Group is included in the Parent
Consolidated Group, Parent shall pay the entire federal income tax liability of
the Parent Consolidated Group and shall indemnify and hold harmless Subsidiary
against any such liability; provided, however, that Subsidiary shall make
payments to Parent or receive payments from  Parent as provided in the Agreement
for any taxable year (which term shall throughout the Agreement include any
short taxable year) during which the Subsidiary Consolidated Group is included
in the Parent Consolidated Group (an “Agreement Year”).


3.           PRO FORMA RETURNS


For each Agreement Year, Parent shall prepare a pro forma federal income tax
return for the Subsidiary Consolidated Group (a “Pro Forma Subsidiary Return”)
and the Parent Group (a “Pro Forma Parent Return”).  The Pro Forma Subsidiary
Return shall be prepared based on the corresponding Subsidiary Tax Package
provided pursuant to Section 7 hereof, and shall include all related schedules,
and a copy of such Pro Forma Subsidiary Return shall be delivered to Subsidiary
at least five business days prior to the due date for the Parent Consolidated
Return.  Except as otherwise provided herein, the Pro Forma Subsidiary
Return  and Pro Forma Parent Return for each Agreement Year shall be prepared as
if Subsidiary filed a consolidated return on behalf of the Subsidiary
Consolidated Group for such taxable year, and no member of one Group was a
member of the other Group.  The Pro Forma Return for each Group shall reflect
any carryovers of net operating losses, net capital losses, excess tax credits,
or other tax attributes from prior Pro Forma Returns for such Group which could
have been utilized by such Group if the Subsidiary Consolidated Group had never
been included in the Parent Consolidated Group and all Pro Forma Returns for the
relevant Group had been actual returns.  The Pro Forma Return for each Group
shall be prepared in a manner that reflects all elections, positions, and
methods used in the Parent Consolidated Return that must be applied on a
consolidated basis and otherwise the Pro Forma Parent Return shall be prepared
in a manner consistent with the Parent Consolidated Return and the Pro Forma
Subsidiary Return shall be prepared in a manner consistent with past practices
of the Subsidiary Consolidated Group.  The provisions of the Code that require
consolidated computations, such as Sections 861, 1201-1212 and 1231, shall be
applied separately to each Group as if such Group and the other Group were
separate affiliated groups, except that: (a) the Pro Forma Subsidiary Return
prepared for the last taxable year, or portion thereof, during which the
Subsidiary Consolidated Group is included in the Parent Consolidated Return
shall also include any income, gains or losses of the members of the Subsidiary
Consolidated Group on transactions within the Subsidiary Consolidated Group that
must be taken into account pursuant to Section 1.1502-13 of the Regulations and
any income of the members of the Subsidiary Consolidated Group that must be
taken into account pursuant to Section 1.1502-19 of the Regulations and, in each
case, reflected on the Parent Consolidated Return when the Subsidiary
Consolidated Group ceases to be included in the Parent Consolidated Return; and
(b) transactions between the Subsidiary Consolidated Group, on the one hand, and
any member of the Parent Group, on the other hand, shall not be taken into
account until the first taxable year in which such transaction is required to be
taken into account pursuant to Regulations promulgated under Section 1502 .  For
purposes of the Agreement, all determinations made as if the Subsidiary
Consolidated Group had never been included in the Parent Consolidated Group and
as if all Pro Forma Subsidiary Returns were actual returns shall reflect any
actual short taxable years resulting from the Subsidiary Consolidated Group
joining or leaving the Parent Consolidated Group.


 
 

--------------------------------------------------------------------------------

 
 
4
 
 
4.           TAX PAYMENTS


(a)           Estimated Tax Payments.


(i)           For each Agreement Year, Subsidiary shall make periodic payments
(“Estimated Tax Payments”) to Parent in such amounts as determined by Parent (in
good faith and in accordance with the principles of Section 3 hereof) based upon
the estimated tax payments that would be due from the Subsidiary Consolidated
Group if it were not included in the Parent Consolidated Group no later than the
dates on which payments of estimated tax would be due from the Subsidiary
Consolidated Group if it were not included in the Parent Consolidated
Group.  Parent shall notify Subsidiary of any amounts due from Subsidiary to
Parent pursuant to this Section 4(a)(i) no later than 5 business days prior to
the date such payments would be due from the Subsidiary Consolidated Group if it
were not included in the Parent Consolidated Group and any such payments shall
not be considered due until the later of the due date described above or the
fifth day from the notice from Parent.


 
 

--------------------------------------------------------------------------------

 
 
5
 
 
(ii)            For each Agreement Year, Parent shall make Estimated Tax
Payments to Subsidiary in an amount equal to the excess, if any of (x) the
estimated tax payments that would be due from the Parent Group for the relevant
period if the Parent Group filed its own consolidated tax return, determined by
Parent in good faith and in accordance with the principles of Section 3 hereof,
over (y) the actual estimated tax payments due from the Parent Consolidated
Group for such period, no later than the dates on which payments of estimated
tax are due from the Parent Consolidated Group.


(b)           Payments Based on Pro Forma Returns.


(i)           Payments Based on Pro Forma Subsidiary Return.  Subsidiary shall
pay to Parent no later than the date on which a Parent Consolidated Return for
any Agreement Year is filed an amount equal to the excess of (x) the sum of
(A) the federal income tax liability shown on the corresponding Pro Forma
Subsidiary Return prepared for the Agreement Year, plus (B) an amount equal to
the additions to tax, if any (under Section 6655 of the Code, or otherwise) that
would have been imposed on the Subsidiary Consolidated Group (treating the
amount due to Parent under (A) above as its federal income tax liability and
treating any Estimated Tax Payments to Parent pursuant to clause (a) as
estimated payments for purposes of  Section 6655 of the Code) as a result of the
inaccuracy of any information provided by Subsidiary to Parent pursuant to
Section 7 hereof or from the failure of Subsidiary to provide any requested
information, up to the total amount of the additions to tax, if any (under
Section 6655 of the Code, or otherwise) that are imposed on the Parent
Consolidated Group for such Agreement Year plus (C) any interest that would be
due under the Code if the Estimated Tax Payments were actual payments of tax,
over (y) the aggregate amount of Estimated Tax Payments paid by Subsidiary to
Parent, during such year.  If the aggregate amount of Subsidiary's Estimated Tax
Payments to Parent for any Agreement Year exceed the amount of its liability, as
determined under clause (x) of the preceding sentence, Parent shall refund such
excess, plus interest (accruing from each date with respect to which there was
an overpayment of Estimated Tax Payments) to Subsidiary no later than the fifth
business day following the filing of the Parent Consolidated Return. Parent
shall notify Subsidiary of any amounts due from Subsidiary to Parent pursuant to
this Section 4(b) no later than 5 business days prior to the date such payments
are due and any such payment due from Subsidiary to Parent shall not be
considered due until the later of the due date described above or the fifth day
from the notice from Parent.


 
 

--------------------------------------------------------------------------------

 
 
6
 
 
(ii)           Payments Based on Pro Forma Parent Returns. Parent shall pay to
Subsidiary no later than the date on which a Parent Consolidated Return for any
Agreement Year is filed an amount equal to the excess of (x) (A) the federal
income tax liability shown on the corresponding Pro Forma Parent Return prepared
for the Agreement Year, plus (B) any interest that would be due under the Code
if the Estimated Tax Payments were actual payments of tax, minus (C) the actual
federal income tax liability for the Parent Consolidated Group for such taxable
year over (y) the aggregate amount of  Estimated Tax Payments paid by Parent to
Subsidiary during such year.  If the aggregate amount of Parent’s Estimated Tax
Payments to Subsidiary for any Agreement Year exceed the amount of its
liability, as determined under clause (x) of the preceding sentence, Subsidiary
shall refund such excess to Parent, plus interest (accruing from each date with
respect to which there was an overpayment of Estimated Tax Payments) no later
than the fifth business day following the filing of the Parent Consolidated
Return.


(c)           For purposes of the Agreement, the term “federal income tax
liability” includes the tax imposed by Sections 11, 55 and 59A of the Code, or
any successor provisions to such Sections.


5.           PAYMENTS FOR TAXABLE YEARS IN THE EVENT OF DECONSOLIDATION


(a)           Payments By Subsidiary To Parent.  If for any taxable year after
the Subsidiary Consolidated Group ceases to be included in the Parent
Consolidated Group (a “Post-Consolidation Year”), (i) the federal income tax
liability of the Subsidiary Consolidated Group is less than the federal income
tax liability that would have been imposed with respect to the same period if
the Subsidiary Consolidated Group had not been included in the Parent
Consolidated Group for any Agreement Year and all Pro Forma Subsidiary Returns
had been actual returns for such years, or (ii) the federal income tax liability
of the Parent Consolidated Group is greater than the federal income tax
liability that would have been imposed with respect to the same period if the
Subsidiary Consolidated Group had not been included in the Parent Consolidated
Group for any Agreement Year and all Pro Forma Subsidiary Returns had been
actual returns for such years, then, to the extent that Subsidiary has not
already made a payment to Parent for utilization of the tax attributes that gave
rise to the decrease or increase described in (i) or (ii), Subsidiary shall pay
to Parent an amount equal to such decrease or increase within 10 days of the
filing of Subsidiary Post-Consolidation Year return.  In the event that there is
both a decrease and an increase described in (i) and (ii), respectively, of the
previous sentence for any Post-Consolidation Year, then Subsidiary shall make a
payment to Parent in an amount equal to the sum of such decrease and increase,
unless such decrease and increase (or any portion thereof) result from
utilization of the same tax attribute(s), in which case the amount of the
payment will be reduced accordingly.


 
 

--------------------------------------------------------------------------------

 
 
7
 
 
(b)           Payments By Parent To Subsidiary.  If for any Post-Consolidation
Year (i) the federal income tax liability of the Subsidiary Consolidated Group
is greater than the federal income tax liability that would have been imposed
with respect to the same period if the Subsidiary Consolidated Group had not
been included in the Parent Consolidated Group for any Agreement Year and all
Pro Forma Subsidiary Returns had been actual returns for such years, or (ii) the
federal income tax liability of the Parent Consolidated Group is less than the
federal income tax liability that would have been imposed with respect to the
same period if the Subsidiary Consolidated Group had not been included in the
Parent Consolidated Group for any Agreement Year and all Pro Forma Subsidiary
Returns had been actual returns for such years, then, to the extent that Parent
has not already made a payment to Subsidiary for utilization of the tax
attributes that gave rise to the increase or decrease described in (i) or
(ii),  Parent shall pay to Subsidiary an amount equal to such increase or
decrease within 10 days of notification by Subsidiary to Parent of the filing of
Subsidiary Post-Consolidation Year return.  In the event that there is both an
increase and a decrease described in (i) and (ii), respectively, of the previous
sentence for any Post-Consolidation Year, then Parent shall make a payment to
Subsidiary in an amount equal to the sum of such increase and decrease, unless
such increase and decrease (or any portion thereof) result from utilization of
the same tax attribute(s), in which case the amount of the payment will be
reduced accordingly.


(c)           Documentation.  Prior to the payment of any amounts due pursuant
to this Section 5, the parties shall exchange such information and documentation
as is reasonably satisfactory to each of them in order to substantiate the
amounts due pursuant to this Section 5.  Any disputes as to such amounts and
documentation which cannot be resolved prior to the date a payment is due shall
be referred to an independent accounting firm whose fees shall paid one half by
Subsidiary and one half by Parent.


(d)           Post-Consolidation Year Carrybacks.


(i)           If a Subsidiary Consolidated Group federal income tax return for
any Post-Consolidation Year reflects a net operating loss, net capital loss,
excess tax credits, or any other tax attribute, whether or not Subsidiary waives
the right to carryback any such attribute to a Parent Consolidated Return, no
payment with respect to such carrybacks shall be due from Parent.


(ii)           If a Parent Consolidated Return for any Post-Consolidation Year
reflects a net operating loss, net capital loss, excess tax credits, or any
other tax attribute, such attribute may be carried back to Parent Consolidated
Return for an Agreement Year, and Parent shall be entitled to retain (without
any obligation to reimburse Subsidiary) the full amount of any refund received
in connection therewith.  In the event that Subsidiary (or any other member of
the Subsidiary Consolidated Group) receives any refund with respect to an
Agreement Year issued in connection with a carryback of a Parent Consolidated
Group tax attribute from a Post-Consolidation Year to a Parent Consolidated
Return for an Agreement Year, Subsidiary shall promptly pay the full amount of
such refund to Parent.


 
 

--------------------------------------------------------------------------------

 
 
8
 
 
(e)           No Duplication of Payment.  Notwithstanding anything to the
contrary herein, neither Section 5(a) nor Section 5(b) shall require Subsidiary
or Parent, as the case may be, to make any payment pursuant to such section to
the extent that the payment is attributable to a tax attribute for which payment
has previously been made pursuant to Section 4.


6.           CARRYBACK OF TAX ATTRIBUTES.  To the extent that Parent elects to
carryback a net operating loss, net capital loss, excess tax credits or any
other tax attribute of the Subsidiary Consolidated Group or the Parent Group in
any Agreement Year to a Parent Consolidated Return for any earlier Agreement
Year, an adjustment shall be made to the corresponding Pro Forma Subsidiary
Return or Pro Forma Parent Return, as applicable, to reflect the utilization of
such carryback, and all calculations of payments made pursuant to Sections 4 and
5 of this Agreement shall be recomputed to reflect the effect of such carryback
on the relevant Pro Forma Subsidiary Return or Pro Forma Parent Return.  Within
30 days after the date on which the Parent Consolidated Return reflecting
utilization of such attribute is filed, Subsidiary or Parent, as appropriate,
shall make additional payments to the other party reflecting the recomputation
described in the preceding sentence.


7.           PREPARATION OF TAX PACKAGE AND OTHER FINANCIAL REPORTING
INFORMATION


Subsidiary shall provide to Parent in a format determined by Parent all
information requested by Parent as reasonably necessary to prepare the Parent
Consolidated Return and the Pro Forma Subsidiary Return (the “Subsidiary Tax
Package”). The Subsidiary Tax Package with respect to any taxable year shall be
provided to Parent on a basis consistent with current practices of the Parent
Consolidated Group. Subsidiary shall also provide to Parent information required
to determine the Estimated Tax Payments, current federal taxable income, current
and deferred tax liabilities, tax reserve items, and any additional current or
prior information required by Parent on a timely basis consistent with current
practices of the Parent Consolidated Group.


 
 

--------------------------------------------------------------------------------

 
 
9
 
 
8.           RETURNS, AUDITS, REFUNDS, AMENDED RETURNS, LITIGATION, ADJUSTMENTS
AND RULINGS


(a)           Returns.  Parent shall have exclusive and sole responsibility for
the preparation and filing of the Parent Consolidated Returns (including
requests for extensions thereof) and any other returns, amended returns and
other documents or statements required to be filed with the IRS in connection
with the determination of the federal income tax liability of the Parent
Consolidated Group.


(b)           Audits; Refund Claims.  Parent will have exclusive and sole
responsibility and control with respect to the conduct and settlement of IRS
examinations of the returns filed by the Parent Consolidated Group and any
refund claims with respect thereto.  Subsidiary shall assist and cooperate with
Parent during the course of any such proceeding.  Within 10 days of the
commencement of any such proceeding or obtaining knowledge of the threat of such
proceeding, Parent shall give Subsidiary notice of and consult with Subsidiary
with respect to any issues relating to items of income, gain, loss, deduction or
credit of Subsidiary (any such items, “Subsidiary Return Items”); provided,
that,  Subsidiary shall not be relieved of any obligation to make additional
payments under this Agreement if Parent fails to timely deliver the notice
described above except to the extent that Subsidiary is actually prejudiced
thereby.  Parent shall have the right in its sole discretion to have Subsidiary
pay any disputed taxes with respect to Subsidiary Return Items and sue for a
refund in the forum of Parent’s choice.  Parent and Subsidiary shall act in good
faith with respect to the matters described in this Section 8(b).


(c)           Litigation.  If the federal income tax liability of the Parent
Consolidated Group becomes the subject of litigation in any court, the conduct
and settlement of the litigation shall be controlled exclusively by
Parent.  Subsidiary shall assist and cooperate with Parent during the course of
litigation, and Parent shall consult with Subsidiary regarding any issues
relating to Subsidiary Return Items. Parent and Subsidiary shall act in good
faith with respect to the matters described in this Section 8(c).


(d)           Expenses.  Subsidiary shall reimburse Parent for all reasonable
out-of-pocket expenses (including, without limitation, legal, consulting and
accounting fees) in the course of proceedings described in paragraphs (b) and
(c) of this Section to the extent such expenses are reasonably attributable to
Subsidiary Return Items for any Agreement Year.


 
 

--------------------------------------------------------------------------------

 
 
10
 
 
(e)           Recalculation Of Payments To Reflect Adjustments.  To the extent
that there is a Determination with respect to a Parent Consolidated Return for
any year, or a Subsidiary Consolidated Group return for a Post-Consolidation
Year, that results in an additional payment of tax (including a payment of tax
made preliminary to commencing a refund claim or litigation) or a refund of tax
(including a refund of a preliminary payment referred to in the preceding
parenthetical) (any such additional payment or refund, an “Adjustment”) relating
to the Parent Consolidated Return for an Agreement Year, a corresponding
adjustment shall be made to the corresponding Pro Forma Subsidiary Return or Pro
Forma Parent Return, as applicable.


All calculations of payments made pursuant to Sections 4, 5 and 6 of the
Agreement shall be recomputed to reflect the effect of any Adjustments on (i)
the relevant Pro Forma Subsidiary Return or Pro Forma Parent Return, and (ii)
the liability of Subsidiary or Parent for a Post-Consolidation Year; provided,
that, any such payment recomputation shall also take into account any previous
adjusted payments made in connection with an Adjustment resulting from a prior
Determination.  Within 5 days after any such Adjustment, Subsidiary or Parent,
as appropriate, shall make additional payments or refund payments to the other
party reflecting such Adjustment, plus interest pursuant to Section 9 of the
Agreement, calculated as if payments by and to Subsidiary pursuant to Sections
4, 5 and 6 of the Agreement and this Section 8 were payments and refunds of
federal income taxes.  Subsidiary shall further pay to Parent, on an after-tax
basis, the amount of any penalties or additions to tax incurred by the Parent
Consolidated Group in connection with any adjustment to any Subsidiary Return
Item for an Agreement Year, but only if such penalties or additions to tax
result from the inaccuracy of any information provided by Subsidiary to Parent
pursuant to Section 7 hereof or from the failure of Subsidiary to provide any
requested information.


(f)           Rulings.  Subsidiary shall assist and cooperate with Parent and
take all reasonable actions requested by Parent in connection with any ruling
requests submitted by Parent to the IRS.


(g)           Applicability With Respect To All Consolidated Returns.  The
provisions of Section 8(a), (b) and (c) above shall apply to Parent Consolidated
Returns and Subsidiary Return Items for all taxable years in which Subsidiary is
includable in the Parent Consolidated Group.


(h)           Document Retention, Access To Records & Use Of Personnel.  Until
the expiration of the relevant statute of limitations (including extensions),
each of Parent and Subsidiary shall (i) retain records, documents, accounting
data, computer data and other information (collectively, the “Records”)
necessary for the preparation, filing, review, audit or defense of all tax
returns relevant to an obligation, right or liability of either party under the
Agreement; and (ii) give each other reasonable access to such Records and to its
personnel (insuring their cooperation) and premises to the extent relevant to an
obligation, right or liability of either party under the Agreement.  Prior to
disposing of any such Records, each of Parent and Subsidiary shall notify the
other party in writing of such intention and afford the other party the
opportunity to take possession or make copies of such Records at its
discretion.  Parent and Subsidiary shall provide one another with such
information concerning such returns and the application of payments made under
this Agreement as any of such corporations may reasonably request of one
another.


 
 

--------------------------------------------------------------------------------

 
 
11
 
 
9.           INTEREST


Interest required to be paid pursuant to the Agreement shall, unless otherwise
specified, be computed at the rate and in the manner provided in the Code for
interest on underpayments and overpayments, respectively, of federal income tax
for the relevant period.  Any payments required pursuant to the Agreement which
are not made within the time period specified in the Agreement shall bear
interest at a rate equal to the rate provided in the Code for interest on
underpayments of tax.


10.           FOREIGN, STATE AND LOCAL INCOME TAXES


(a)           In the case of foreign, state or local taxes based on or measured
by the net income of the Parent Consolidated Group, or any combination of
members thereof (other than solely with respect to the Subsidiary Consolidated
Group or members of the Parent Group) on a combined, consolidated or unitary
basis, the provisions of the Agreement shall apply with equal force to such
foreign, state or local tax for each Agreement Year whether or not the
Subsidiary Consolidated Group is included in the Parent Consolidated Group for
federal income tax purposes; provided, however, that interest pursuant to the
first sentence of Section 9 of the Agreement shall be computed at the rate and
in the manner provided under such foreign, state or local law for interest on
underpayments and  overpayments of such tax for the relevant period and
references to provisions of the Code throughout the Agreement shall be deemed to
be references to analogous provisions of state, local, and foreign law.


(b)           For any Agreement Year, Parent shall have the sole and exclusive
control of (a) the determination of whether a combined, consolidated or unitary
tax return should be filed for any foreign, state or local tax purpose and (b)
all foreign, state or local income tax audits and litigation with respect to the
Subsidiary Consolidated Group to the same extent as provided in this Agreement
for federal income tax matters (including the right in its sole discretion to
have Subsidiary pay any disputed taxes and sue for a refund in the forum of
Parent's choice).  Subsidiary shall reimburse Parent for all reasonable
out-of-pocket expenses (including, without limitation, legal, consulting and
accounting fees) in the course of proceedings described in the preceding
sentence, to the extent such expenses are reasonably attributable to the
Subsidiary Consolidated Group.


 
 

--------------------------------------------------------------------------------

 
 
12
 
 
(c)           Subsidiary shall be responsible for filing tax returns relating to
payroll, sales and use, property, withholding, capital stock, net worth and
similar taxes attributable to members of the Subsidiary Consolidated Group and
shall be responsible for the payment of such taxes.


(d)           For all taxable years that Subsidiary is a member of the Parent
Consolidated Group, Subsidiary shall have responsibility for all taxes based on
or measured by net income that are determined solely by the income of the
Subsidiary Consolidated Group (or any combination of the members thereof,
including the predecessors and successors of such members) on a combined,
consolidated, unitary or separate company basis.


11.           CONFIDENTIALITY


Each of Parent and Subsidiary agrees that any information furnished pursuant to
the Agreement is confidential and, except as and to the extent required by law
(including, without limitation, applicable securities laws) or otherwise during
the course of an audit or litigation or other administrative or legal
proceeding, shall not be disclosed to other persons.  In addition, each of
Parent and Subsidiary shall cause its employees, agents and advisors to comply
with the terms of this Section 11. The terms and provisions of this Section 11
shall survive any termination of this Agreement.


12.           SUCCESSORS AND ACCESS TO INFORMATION


The Agreement shall be binding upon and inure to the benefit of any successor to
any of the parties, by merger, acquisition of assets or otherwise, to the same
extent as if the successor had been an original party to the Agreement, and in
such event, all references herein to a party shall refer instead to the
successor of such party.  If for any taxable year Subsidiary is no longer
included in the Parent Consolidated Group, Parent and Subsidiary agree to
provide to the other party any information reasonably required to complete tax
returns for taxable periods beginning after Subsidiary is no longer included in
a Parent Consolidated Return, and each of Parent and Subsidiary will cooperate
with respect to any audits or litigation relating to any Parent Consolidated
Return.


13.           GOVERNING LAW


The Agreement shall be governed by and construed in accordance with the laws of
New York excluding (to the greatest extent permissible by law) any rule of law
that would cause the application of the laws of any jurisdiction other than the
State of New York.


 
 

--------------------------------------------------------------------------------

 
 
13
 
 
14.           HEADINGS


The headings in the Agreement are for convenience only and shall not be deemed
for any purpose to constitute a part or to affect the interpretation of the
Agreement.


15.           COUNTERPARTS


The Agreement may be executed simultaneously in two or more counterparts, each
of which will be deemed an original, and it shall not be necessary in making
proof of the Agreement to produce or account for more than one counterpart.


16.           NOTICES


Any payment, notice or communication required or permitted to be given under the
Agreement shall be in writing (including telecopy communication) and mailed,
telecopied or delivered:


If to Parent:



 
Parent 
: JUBILANT LIFE SCIENCES HOLDINGS INC.
  c/o Jubilant Life Sciences (USA) Inc.
  One Crossroads Drive
  Bedminster, NJ 07921




 
Attention 
: MR. RAHUL DEVNANI

 

 
Fax 
: 908-947-7956






 
If to Subsidiary
: CADISTA HOLDINGS INC
  207 Kiley Drive
  Salisbury, MD 21801 




 
Attn 
: MR. KAMAL MANDAN




 
Fax 
: 410-860-8719



or to any other address as Parent or Subsidiary shall furnish in writing to one
another.  All such notices and communications shall be effective when received.


17.           SEVERABILITY


If any provision of the Agreement is held to be unenforceable for any reason, it
shall be adjusted rather than voided, if possible, in order to achieve the
intent of the parties to the maximum extent practicable.  In any event, all
other provisions of the Agreement shall be deemed valid, binding, and
enforceable to their full extent.


 
 

--------------------------------------------------------------------------------

 
 
14
 
 
18.           TERMINATION


The Agreement shall remain in force and be binding so long as the applicable
period of assessments (including extensions) remains unexpired for any taxes
contemplated by the Agreement; provided, however, that neither Parent nor
Subsidiary shall have any liability to the other party with respect to tax
liabilities for taxable years in which Subsidiary is not included in the Parent
Consolidated Returns except as provided in Sections 5 and 10 of this Agreement;
provided, further, however,  that all rights and obligations arising hereunder
shall survive until they are fully effectuated and performed unless superseded
by mutual agreement of the Parent and Subsidiary.


19.           SUCCESSOR PROVISIONS


Any reference herein to any provisions of the Code or Treasury Regulations shall
be deemed to include any amendments or successor provisions thereto as
appropriate.


20.           COMPLIANCE BY SUBSIDIARIES


Parent and Subsidiary each agrees to cause all members of the Parent Group and
the Subsidiary Consolidated Group (including predecessors and successors to such
members) to comply with the terms of the Agreement.


21.           NON-DISCRIMINATION AND PROVIDING INFORMATION


Parent shall:  (i) not discriminate among members of the Parent Consolidated
Group, (ii) be obligated to act in good–faith with regard to all members of the
Parent Consolidated Group, and (iii) not take any unreasonable positions in the
Pro Forma Subsidiary Returns.  Parent shall promptly provide to Subsidiary such
information as it shall reasonably request related to the basis for any
requested payments from Subsidiary hereunder or the amount of payments to be
made to Subsidiary hereunder.


(Remainder of this page intentionally left blank)


 
 

--------------------------------------------------------------------------------

 
 
15
 


IN WITNESS WHEREOF, each of the parties of the Agreement has caused the
Agreement to be executed by its duly authorized officer and delivered on the 7th
day of November  2011 and effective as of October 1, 2011.
 

 
JUBILANT LIFE SCIENCES HOLDINGS, INC.
               
 
By:
/s/ Rahul Devnani      
Name: RAHUL DEVNANI
     
Title  : CHIEF FINANCIAL OFFICER
         

 

 
CADISTA HOLDINGS, INC.
               
 
By:
/s/ Kamal Mandan      
Name: KAMAL MANDAN
     
Title: CHIEF FINANCIAL OFFICER
         

 
 
 

--------------------------------------------------------------------------------

 